Exhibit April 6, 2009 Analyst Contact: Dan Harrison 918-588-7950 Media Contact: Brad Borror 918-588-7582 ONEOK and ONEOK Partners Schedule First-quarter 2009 Earnings Conference Call andWebcast TULSA, Okla. – April 6, 2009 – ONEOK, Inc. (NYSE: OKE) and ONEOK Partners, L.P. (NYSE: OKS) will release their first-quarter earnings after the market closes on April 29, 2009. A joint conference call will be held the following day on April 30, 2009, at 11 a.m. Eastern Daylight Time (10 a.m. Central Daylight Time). The call also will be carried live on ONEOK’s and ONEOK Partners’ Web sites. ONEOK’s and ONEOK Partners’ senior management teams will participate in the call and webcast. What: ONEOK, Inc. and ONEOK Partners, L.P. first-quarter earnings conference call and webcast When: 11 a.m. Eastern, April 30, 10 a.m. Central Where:1) Phone conference call 866-259-6033, pass code 1350009 2) Log on to the webcast at www.oneok.com 3) Log on to the webcast at www.oneokpartners.com If you are unable to participate in the conference call or the webcast, the replay will be available on ONEOK’s Web site, www.oneok.com, and ONEOK Partners’ Web site, www.oneokpartners.com, for 30 days. A recording will be available by phone for seven days. The playback call may be accessed at 866-837-8032, pass code ONEOK and ONEOK Partners Schedule First-quarter 2009 Earnings Conference Call and Webcast Page 2 ONEOK, Inc. (NYSE:
